     Case 2:15-md-02641-DGC Document 21049 Filed 12/02/19 Page 1 of 3



 1   Ramon Rossi Lopez - rlopez@lopezmchugh.com
     (California Bar Number 86361; admitted pro hac vice)
 2   Lopez McHugh LLP
     100 Bayview Circle, Suite 5600
 3   Newport Beach, California 92660
     949-737-1501
 4
     Mark S. O’Connor (011029) – moconnor@beusgilbert.com
 5   Beus Gilbert McGroder PLLC
     701 North 44th St.
 6   Phoenix, Arizona 85008
     480-429-3000
 7
     Co-Lead/Liaison Counsel for Plaintiffs
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10
                              FOR THE DISTRICT OF ARIZONA
11
     IN RE: Bard IVC Filters Products             No. 2:15-MD-02641-DGC
12   Liability Litigation

13
                                                  STIPULATION TO AMEND CASE
14                                                MANAGEMENT ORDER NO. 42

15                                                (Assigned to the Honorable David G.
                                                  Campbell)
16
17
           IT IS HEREBY STIPULATED AND AGREED by and between the parties
18
     through their undersigned counsel, that the present deadline for completing videotaped
19
     trial testimony of key witnesses for use by counsel who will try cases after remand or
20
     transfer, be extended from the current date of December 1, 2019 as ordered on August 30,
21
     2019 (Doc. 19959) to March 15, 2020.
22
23
24
25
26
27
28
     Case 2:15-md-02641-DGC Document 21049 Filed 12/02/19 Page 2 of 3



 1
          RESPECTFULLY SUBMITTED this 2nd day of December, 2019.
 2
          BEUS GILBERT PLLC                      SNELL & WILMER, L.L.P.
 3
 4   By: /s/ Ramon Rossi Lopez                 By: /s/ Richard North (with permission)
        Mark S. O’Connor (011029)              James R. Condo (005867)
 5      Beus Gilbert McGroder PLLC             Amanda C. Sheridan (027360)
        701 North 44th Street                  One Arizona Center
 6      Phoenix, Arizona 85008                 400 E. Van Buren Suite 1900
                                               Phoenix, Arizona 85004-2202
 7       Ramon Rossi Lopez
         (admitted pro hac vice)               Richard B. North, Jr. (pro hac vice)
 8       CA Bar No. 86361                      Georgia Bar No. 545599
         LOPEZ McHUGH LLP                      Matthew B. Lerner (pro hac vice)
 9       100 Bayview Circle, Suite 5600        Georgia Bar No. 446986
         Newport Beach, California 92660       NELSON MULLINS RILEY &
10                                             SCARBROUGH LLP
         Co-Lead/Liaison Counsel for           201 17th Street, NW / Suite 1700
11       Plaintiffs                            Atlanta, GA 30363
12                                             Attorneys for C. R. Bard, Inc. and
                                               Bard Peripheral Vascular, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
     Case 2:15-md-02641-DGC Document 21049 Filed 12/02/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on this 2nd day of December, 2019, I electronically
 3
     transmitted the attached document to the Clerk’s Office using the CM/ECF System for
 4
     filing and transmittal of a Notice of Electronic Filing.
 5
 6
                                                        /s/ Marilyn B. Wass
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
